NO.      95-036
                 IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                 1995


IN RE MARRIAGE OF
ROBIN N.       JEPPPESEN,
                Petitioner         and Appellant,
         and
KARL GRANT JEPPESEN,
                Respondent         and Respondent.



APPEAL     FROM:        District  Court of the Eighth  Judicial   District,
                        In and for the County of Cascade,
                        The Honorable   Joel G. Roth, Judge presiding.


COUNSEL OF RECORD:
                For   Appellant:
                        Barbara  E. Bell,   Bell             & Marra,
                        Great Falls,   Montana
                For   Respondent:
                       Joan E.       Cook and M. Gene Allison,
                       Attorneys       at Law, Great Falls,    Montana


                                           Submitted         on Briefs:   October    12,    1995
                                                               Decided:   November    21,    1995
Filed:



                                                 Clefk
Justice         Terry             N.     Trieweiler                  delivered                    the        opinion              of         the     Court.

          Pursuant                to     Section              I,      Paragraph                   3(c),            Montana               Supreme              Court

1995      Internal              Operating                Rules,                the      following                   decision                 shall       not      be

cited        as precedent                  and shall                  be published                      by its                filing            as a public

document            with        the       Clerk          of        the         Supreme            Court           and by a report                        of     its

result         to         State          Reporter                  Publishing                 Company                  and        West           Publishing

Company.

          Robin           Jeppesen              filed          a petition                    in      the          District               Court          for     the
Eighth         Judicial                District               in     Cascade                 County              for         dissolution                 of     her

marriage             to     Karl          Grant           Jeppesen                    (Grant).                    Following                   a three-day
hearing,             the        court           entered                  its         decree             of        dissolution.                           In     its

decree,         the        court          divided              the        couple's                personal                   and real              property,

provided             for        joint          custody               of         the      couple's                   minor              child,           awarded

primary              physical                  custody                   to      Robin,                 and             awarded                 reasonable

unsupervised                 visitation                   to Grant.                    The court                   also          found           that         Robin

had       frustrated                     visitation                       when           she            violated                       the         temporary

visitation                 order,          and          ordered                 that         she        pay            Grant's               mileage            and

attorney            fees.              Robin      appeals                 from         the        District                   Court's            decree.           We

affirm         the        District              Court.

          There           are      six      issues             on appeal:

          1.          Did          the         District                  Court           err          when              it       adopted                Grant's

proposed             findings             of      fact             and conclusions                           of        law      verbatim?

          2.          Did         the       District                     Court          abuse              its            discretion                 when         it

quashed         the         subpoena              issued              for        Grant's              employment                       records?

          3.          Did         the     District                 Court         improperly                       limit          Robin's             rebuttal

time?

                                                                                 2
          4.       Did          the       District                 Court          abuse         its           discretion                    when      it

granted          Robin          and       Grant            joint          custody          of         their            minor           child        and

allowed          unsupervised                  visitation                   by Grant?

          5.       Did          the       District                 Court          abuse         its           discretion                    when      it

divided          the      couple's             real         and personal                  property?

          6.       Did          the       District                 Court          err     when          it         found             that         Robin

frustrated             Grant's           visitation                    and awarded             attorney                  fees        and mileage

to      Grant?
                                                      FACTUAL BACKGROUND

          Robin         and      Grant          dated          and          lived        together                  for      several               years

prior      to     their         marriage              in     1982.              During     November                    1986,          Robin        gave

birth      to their             daughter,              Karlene.                 At that         time,             Grant           was employed

as      a deputy              sheriff           in         Toole         County.               They           lived             in     Sunburst,

Montana,          in      a house             they         purchased              in     1983         for         $18,500.

          In     1991,         Robin       purchased                   a home in          Cascade                 with       funds           she had

received           from         a personal                   injury              settlement                  in        1988.               She     paid

$25,000          toward          the      purchase                 price.           She agreed                    to     pay         the     $30,000

balance          periodically.                        She moved                  into      the         Cascade                  home         in    June

1993,      and filed              a petition                for        dissolution              of her marriage                             to Grant

on August          13,        1993.           On September                  25,        1993,     Robin's                 twenty-one-year

old      daughter             from       a previous                    relationship,                   Casey,             filed            a sexual

abuse          complaint                against             Grant.                Casey         alleged                  that          Grant        had

sexually           abused               her       over             a     nine-year              period,                   until             she     was

seventeen          years           old.           Casey            had made similar                         allegations                     in    1980,

when       she         was      eight          years           old.              Those          charges                  were         eventually

dismissed              with      prejudice.

                                                                            3
         As a result                 of Casey's             allegations             in 1993,            the Toole            County
Sheriff's                office          terminated           Grant's             employment.                  However,           no
criminal           charges          were filed,             and Grant            later      agreed to a release                   of
and settlement                    with     Toole County which,                     in part,           characterized              his
termination                 of      employment              as      retirement.                    In      addition,             the
agreement                provided          that       the        County          would       expunge           all          records
related        to the charges                     from Grant's               personnel         file       and that            Grant
would release                all     claims        against         the County.               On July          11, 1994, the
investigation                was closed              "with        finality          and with            prejudice."
         The issues                raised      by the parties                 were tried              during         three     days
in November                and December 1994.                          Both parties               submitted            separate
home studies                related         to the issue               of custody.                 In addition,               Casey
renewed        her allegations                     that      Grant       had sexually               abused her over                   a
period        of nine years,                 and Robin's               sister,           Dawn, testified               that      she
had been sexually                        assaulted          by Grant          in 1977.
         The District                Court        found that           "credibility               problems           exist     with
[Dawn and Casey],"                       and determined                that      "both       [Robin        and Grant]            are
fit      and       proper           persons           to     be     granted              custody         and    control           of
[Karlene]          .'I      Based on those                 findings,          the court            decreed           that     Robin
and Grant          should           have joint             custody       of Karlene,              that       Robin would be
Karlene's           primary              caretaker,          and that            Grant      would have reasonable
unsupervised                visitation.
          The District               Court also divided                      the couple's             real     and personal

property,           and ordered               Robin to pay $1077.50                         for     attorney           fees      and
costs       that         Grant      incurred         as a result              of Robin's           frustration               of his
visitation.

                                                                   4
                                                                          ISSUE            1
           Did      the        District                Court             err     when            it       adopted          Grant's           proposed

findings            of     fact         and conclusions                              of        law     verbatim?

           At     the      conclusion                      of      the          trial            in       this         case,        the      District

Court       ordered            each party                    to prepare                   and submit               proposed              findings          of

fact,           conclusions                of         law,         and         an order.                       Robin       asserts           that       the

District            Court             erred           when          it         adopted                Grant's           twenty-three                   page

findings           of     fact         and conclusions                          of law verbatim.                             She specifically
asserts           that      "the        trial              court         has adopted                      findings            which       are     overly

comprehensive                   of      much unimportant                                and irrelevant                       detail,         while         at

the     same time                failing              to      address                the        main        issues           in    the     case."

           Adoption              of     a party's                   proposed                     findings              and        conclusions              is

specifically                   authorized                   by Rule             52(a),                M.R.Civ.P.,                 so long         as the

findings           are      supported                  by substantial                            evidence            and the             conclusions

are     correct.                 In     In reMarriageofNikolaisen                                (1993),            257 Mont. 1,     5,    847
P.2d 207,         289,      we set              forth         our         standard                  of     review:

           When reviewing       the adequacy    of the findings      of fact  and
           conclusions       of     law,    we examine     whether     they   are
           sufficiently       comprehensive    and pertinent       to provide    a
           basis      for a decision,    and whether   they are supported      by
           substantial      evidence.

           While         we acknowledge                            that         the            District            Court's             findings            in

this       case      were         in    some           instances                 over-inclusive                         and irrelevant,                    we

hold       that      the       court            did        comprehensively                            address           the       allegations              of

sexual          abuse,         the      child           custody                considerations,                         and the           division          of

the        couple's              real           and         personal                  property.                      Although              the      court

adopted           Grant's              findings                 and        conclusions                         verbatim,            we hold            that

those        findings             and conclusions                              were        sufficiently                    comprehensive                and

                                                                                 5
pertinent             to       provide              a basis             for      the        court's             decision              and    that
those          findings           which           were          essential             to     the      court's            decision            were

supported            by substantial                        evidence             and were             not       clearly          erroneous.

We therefore                   hold          that         the       court            did      not        err       when        it       adopted

Grant's           proposed             findings,                conclusions,                  and order.

                                                                    ISSUE        2

          Did      the        District              Court         abuse         its         discretion             when        it       quashed

the     subpoena              issued          for        Grant's          employment                 records?
          At      trial,              John        Seidlitz              testified              that         he     had        represented

Grant        in    negotiations                    with         Toole         County         after         Grant      was terminated

from      his      employment                in     1993.           The release                and settlement                       agreement

which          resulted               from        those           negotiations                  provided,                in         part,     for

nondisclosure                    of      facts             related              to      Grant's                termination.                   The

agreement            provided:
          The only    information         the County will        provide   to anyone
          inquiring    about      [Grant's]     present     or past work status     is
           [Grant's]   period      of employment,       his work classification,
          his beginning       of subsequent        rates     of pay, his rank,    his
          description      of duties        and that     [Grant]   retired   from his
          employment     effective       November 23, 1993.

Seidlitz's                  testimony               did          not          exceed          the          parameters                 of     this

confidentiality                       agreement.

          After            Seidlitz           testified,                  however,             Robin           subpoenaed               Grant's

employment             records.                   The District                 Court         granted             Grant's            motion        to

quash        on the           grounds             that       revealing                the     records            would        violate         the

confidentiality                       agreement                 between              Grant         and      Toole          County.                On

appeal,           Robin          asserts                 that       the        court's              decision             to         quash     the

subpoena           was erroneous                     and prejudicial                        because            she was denied                 the


                                                                          6
opportunity              to         effectively                rebut       Grant's               testimony        regarding
conduct          which        led     to    his        termination.                  However,          a review          of    the
record       suggests           otherwise.                   Criminal            investigation               records      which
fully      disclosed            the extent               of any evidence                    in     support       of     Casey's
charge       were available                    for     Robin's           use.       However,          she chose not to
use them during                 her        cross-examination                      of Seidlitz           or Grant.              We,
therefore,           hold           that       in     light       of      the       confidentiality               agreement
between          Grant        and Toole                County,           and because                there      was another
available           source      of the information                        that      Robin sought,              the District
Court      did      not abuse its                   discretion            when it          granted          Grant's      motion
to quash Robin's                    subpoena.
                                                              ISSUE 3
          Did the District                  Court       improperly               limit      Robin's         rebuttal      time?
          The Jeppesen's                dissolution              trial         was scheduled            for     a three-day
period      during        the final             weeks of the District                         Court     Judge's         term of
office.          At the end of the second day of testimony,                                             the Judge asked
if      two to       three          hours       would          be sufficient                 time      within          which    to
complete          presentation                 of      the     evidence.                 Neither       Grant      nor     Robin
objected.            On the            final          afternoon           of     the      trial,       the      Judge noted
that      the testimony               would have to be finished                             by 5 p.m.,          or the case
would be tried                over again by his replacement                                 after      the first         of the
year.        After       Grant's            direct            and cross-examination                      were complete,
five      minutes        remained               for     rebuttal           evidence.                Robin       now asserts
that      "because        the court             did not take the time                         to hear rebuttal,                the
court      has made erroneous                         findings           and failed            to address          the issue
of whether            [Grant]          poses a threat                    to his daughter."
           We conclude                        that      the           District                Court          did     not        deprive              Robin           of
time       for       rebuttal                 testimony.                    Robin             failed          to object                to     the      court's

decision              to        allow            three           hours            for          testimony                 on      the         last           day      of

trial.               Furthermore,                       the           judge          did          not        decline             to         hear       Robin's

rebuttal,                 but       merely              remarked                  that            he would               not          be     the       sitting

judge        if      the        trial           was continued.                           If       Robin        did       need more                  time,         she

had the            option               of     requesting                   the        court            to    continue                the      trial          to      a
future            date.

                                                                            ISSUE             4

           Did       the         District                Court             abuse           its         discretion                 when         it      granted

Robin         and          Grant             joint          custody               of          their          minor            child          and       awarded

unsupervised                     visitation                     to     Grant?

           We review                     a      district                   court's                findings               of      fact          in            child

custody              cases              to      determine                   whether                those           findings                  are       clearly

erroneous.                  InreMarriageofDreesbach                                (19941,              265 Mont. 216,         220-21,             875
P.2d 1018,              1021.                We will                not          reverse              the         final             custody               and

visitation                 determinations                            which        are          based         on those             findings                  unless

an abuse             of     discretion                     is        clearly            demonstrated.                          Dreesbach, 875 P.2d

at       1021-22.

           Robin           maintains                 that            the     District                 Court        erred          when it              awarded

Grant        joint          custody              and unsupervised                              visitation.                     She contends                   that
she        should               have          been          awarded               sole             custody               of      Karlene               pending

determination                      of         Grant's                fitness,              and that                the        court          should           have

continued                  to       limit             Grant                to        supervised                    visitation                       until            he

completed                 a sex              offender                evaluation.                       Robin         specifically                      asserts


                                                                                   8
that     the         court's           findings               are not            supported               by the              record,               that        the

court         failed           to     take           her     home study                  into      account                 when        it        made its

determination,                      and that                the     court          erroneously                     declined                 to      require

Grant         to      undergo             a sex         offender               evaluation.

          The record                 demonstrates,                      however,                that         the        District              Court            did

have      the         benefit              of        adequate            testimony                and         evidence               on which                     to

base          its          custody              and         visitation                decision.                           The        court                heard

testimony                  from        several               unbiased               observers                      who         had          personally

observed               Grant's              close            relationship                       with          Karlene.                      The           court
interviewed                  Karlene            in     chambers             without             either             parent          present.                    The

court         reviewed               a home                study        submitted                by      each             party.                 Finally,

although              the      court            heard        testimony              from          Robin's                sister,             Dawn,             and

her     daughter,                  Casey,        about            Grant's          alleged              sexual            abuse        of them,                   it

determined                  that      neither               witness            was credible.                             The       court            further

noted          that          there          was       no      evidence              of      any          inappropriate                           behavior

between             Grant          and Karlene.
          The record                 is     also           clear        that       the     District                 Court          did,            in     fact,

review              both      parties'                 home         studies              before              it      reached                 its          final

determination.                       The court                acknowledged                  both         reports               in its              findings

of     fact         and stated:                      "The      Court           has reviewed                       the      home studies                        and

finds         that          both       parties              have        an adequate                    physical                 environment                       in

which         to      raise         Karlene.                 [Robin]             can provide                  a stable               and suitable

home environment                          for    Karlene."                  Where two separate                               reports               with        two

different              recommendations                            are    submitted,                    the        district             court              is      in

the     best         position              to review               and evaluate                  the         information.                        Although

we require                  the      district                court          to     consider                  submitted                reports,                    it

                                                                               9
does not          follow          that      the court         must adopt             a report's               recommenda-
tions      regardless              of other          evidence.          See, e.g., Maxwell            v. Maxwell         ( 1991)        ,

248 Mont. 189,      192-93,             810 P.2d 311,         313.
          Finally,          we hold         that      the District             Court          did     not err           when it
chose       not      to     require          that      Grant        participate                in      a sex        offender
evaluation.               The decision              about      whether         to order              such an examina-
tion      is discretionary                  and will         not be overturned                       absent        a showing
that     the court           abused its             discretion.             In re Marriage          of Njos    ( 19 9 5 ) , 2 7 0
Mont. 54,      60,     889 P.2d 1192,      1196.          Mere allegations                       of     sexual
abuse,      without          more, are insufficient                    to trigger              the requirement                     of
a sex offender               evaluation.              In this       case,       the District                  Court       was in
the      best     position            to    determine          whether         the       allegations                had some
merit,       and whether              there        was any potential                   for     injury         to Karlene.
We hold           that       the         court      did      not    abuse        its         discretion                 when       it
determined           that         a sex offender             evaluation           was unnecessary.
          For     these           reasons,          we affirm           the      District                Court's            child
custody         and visitation                   decision.
                                                            ISSUE 5
          Did the          District          Court        abuse its         discretion                when it           divided
the couple's               real     and personal             property?
         A district           court's            division      of marital          property              is reviewed               to
determine          whether            the    findings          of    fact      on which               the     division             is
based are clearly                  erroneous,             and if    not,      whether          the division                 based
on those           facts          was an abuse               of     discretion.                     In re Marriage        of Smith

(1995),         270 Mont. 263,         267-68,      891 P.2d 522,                  525.


                                                              10
           The     factors            to      be considered                    in      the      division                 of      the        marital

estate       are        set      forth         in     § 40-4-202,                   MCA.        The statute                      vests            broad
discretion               in     the        district           court            to     equitably                 apportion                   marital

property.               hzreMarriageofCollett                      (1981),            190 Mont. 500,             504,      621 P.2d
1093,       1095.             A court         need not             articulate                 each        factor              separately              as

long       as the         findings            are      sufficient               to      allow         nonspeculative                         review

by this          Court.          InreMarriageofSyljuberget                      (1988),          234 Mont. 178,      185,        763
P.2d 323,        326.
           Robin         contends              that          the      Court            erred          when          it          divided             the

personal           property            based          on the        list        presented              for       the          first         time      in

Grant's          proposed             findings          because              Grant       failed            to      present              property

exhibits           at trial,             no testimony                was presented                    concerning                      many items

on the        list,           and      some of          Grant's               testimony               directly                 contradicted

her     testimony.
           A review             of      the         record         reveals             that       either             Robin             or      Grant

testified               concerning                  nearly          every             item       of        personal                   property.

Moreover,              those          items           not      discussed                at       trial,             but           which            were

awarded           to     Grant,            were       awarded              consistent              with          Robin's                proposed

distribution.                   We, therefore,                     conclude             that       the       District                  Court        did

not      abuse          its      discretion                 when       it       divided            the          couple's                personal

property.

           Robin         also         challenges              the          District            Court's             division                  of     the

real      property             located          in     Cascade              and Sunburst.                    First,              she alleges

that       Grant        was not            entitled           to     any portion                 of       the      Cascade              property

because           she made the                 $25,000             down payment                 and has             made all                 of     the


                                                                       11
payments            from         her personal                     injury              settlement                money.             Second,             Robin
contends             that            the     court             erred      when it                assigned             a $90,000                 value          to

the     Cascade              property                  and divided              it     without             any testimony                       regarding

its     present              value.

           Robin          cites             our         decision           in         InreMarriageofBradshaw                             (1995),           270
Mont. 222,           891 P.2d 506,      to     support              her         assertion             that            Grant       was

not     entitled                to     any of the                 Cascade             property.                  In Bradshaw,                  we stated

that       the      source             of     the        property          was a major                     factor           to be considered

by the            court         when it                divided          the          property             pursuant             to        § 40-4-202,

MCA, and held                    that         the        wife         was not          entitled              to any share                      of     equity

in     the        house         purchased                 by husband                  prior         to     the      marriage.                       Bradshaw        ,

891 P.2d             at      511.

           Bradshaw             is         distinguishable                           from        this        case.                In     Bradshaw,         the

property             at         issue            was bought              prior              to     the       marriage                  and      paid       for

entirely             out         of        the         husband's           personal                 injury            compensation.                        The

couple            in Bradshaw               was separated                     within              five      months           of        the      marriage

and      filed            for         divorce                 during       the         first             year       of      marriage.                    That

court         found          that           the        wife      made no contributions                                to     the         maintenance

and value               of      the         property.                  Bradshaw        ,     891 P.2d            at        511.

             In      this             case,             testimony                reveals                 that         the          property                Was


purchased               during             Grant         and Robin's                  eleven-year                 marriage                as a family

vacation             home.                  Furthermore,                  while             testimony               did        establish                 that

Robin         made the                down payment,                     she was given                      credit           for         that        payment

before            the        equity               in     the      property                  was     divided              and           there         was       no

evidence             that            the     remaining                 payments             were made from                        her        settlement
money.            Finally,          evidence               in     the         record         supports             the      court's
finding          that     Grant     contributed                  to the home by making repairs                               to it.
In      fact,       Grant        testified            that         in        the     summer of              1993 he spent
thirty-nine              days in Cascade working                             on their         residence             and making
necessary           repairs.             Specifically,                   Grant        testified             that        he hooked
the underground                 pumping system up to the pump in the river,                                                 helped
drill         the new well,              helped           "pin"        the well,             put     in water            heaters,
fixed         the showers,           fixed         the bathroom                sinks,         and rewired               the water
heater          from gas to electric.                       Because the property                       in this            case was
purchased          during        the marriage,                  and because Grant contributed                                to the

property,              we hold       that          the     District                Court      did     not         err     when it
awarded          a portion         of the property                      to Grant.
          Robin         also     contends           that         the     court        erred        when it          assigned            a
$90,000          value         to the Cascade property                             and divided              it     without        any
testimony               concerning           the     present                 value      of     the      equity.                 Robin
testified          that        she purchased               the Cascade property                       for        $55,000,        that
she had made a down payment                                  in        the     amount of            $25,000,             and that
approximately                  $30,000       was still                 due for         the     property.                 Based on
that      testimony,            the court          awarded each party                        one-half            of the equity
in      the     property          which       it     valued             at     approximately                 $90,000.             The
equity          was to be calculated                     after     deducting               Robin's      initial            $25,000
payment.                Therefore,           with          or      without            testimony              regarding            the
property's               present       value,             we conclude                  that         Robin's             share     was
equitably           determined.




                                                                  13
          For           these             reasons,             we hold                  that          the         District                Court          did         not
abuse        its         discretion                     when         it      awarded                  each          party              one-half           of         the

equity        in         the        Cascade              property.

          Similarly,                       Robin          alleges                that           the          District                   Court        erred             by

failing            to     evaluate                 and assign                    repayment                   of          the      debt        owed for               the

Sunburst                property.                       The         parties               agreed                  that          the       value           of         the

Sunburst            property                    was $20,000                  and the                 court               found         that       each         party

should        be given                    one-half             of     the         equity              in      the         property.                 The court

dealt       with          the        debt         in     Finding             of     Fact            No.          108 which               specifies                  that

both       parties                 will         be      responsible                      for         the          joint           debt         on    the            real

property                but         that          the         judgment                  lien          on          the          Sunburst             property,

resulting                 from              a      premarital                     dispute,                        will            be      Grant's                   sole

obligation.                        Therefore,                 the         judgment                  lien          will          not      be included                   in

the       determination                          of      the         equity               in         the          Sunburst               property,                   and

Robin's            contention                    that         the         court          erred              by not              specifying               how the

allocation                    of      debt             affects              the          award              of           equity          is     misplaced.

Moreover,                the          amount             of         the       debt             is          not           relevant              because               the

equity,            which             is         determined                  by     subtracting                            the         debts,        is         to      be

equally            divided.

          Based           on         the         record,             we conclude                           that          the       District              Court's

findings            of        fact          were        not      clearly                erroneous                   and that              the       court            did

not       abuse           its             discretion                 when          it          divided                   the      couple's               marital

property.
                                                                            ISSUE          6

          Did       the         District                Court         err        when it              found              that         Robin       frustrated

Grant's            visitation                    and awarded                  attorney                     fees          and mileage                to     Grant?

                                                                                  14
           Section           3-l-523,         MCA, provides                    that       contempt             orders        from the
district           courts         are         final         and not            normally                reviewable             by    this
Court;          however,          we make an exception                              in       family       law         cases.         In Ye

MarriageofDreesbach              (1994),           265 Mont. 216, 223-24,                            875 P.2d 1018, 1022.

Our review              of    contempt             orders          is     limited            to whether              the district
court           acted        within          its      jurisdiction                    and       whether              the     evidence
supports           the        order.           In YE Marriage            of Sullivan         (19931,           258 Mont. 531,

539-40,          853 P.2d 1194,                    1200.
           Grant moved that                   the District                 Court hold Robin in contempt                              for
frustrating               visitation               when she failed                       to comply             with         the    court
order           pertaining              to         Grant's              temporary              rights           to         supervised
visitation.                  The District              Court            set a date             for      a contempt             hearing
but,       after          stipulation                 by     the         parties,              combined              the     contempt
proceedings               with     the final               trial         on the merits.
           At    trial,          Grant        testified                 that    he was denied                    visitation            on
sixteen          occasions.              Additionally,                     he testified                 that     he was denied
visitation              on all         birthdays             and holidays,                     including             Father's        day
and Easter              Sunday.         Furthermore,                    he testified             that      he was forced                to
drive       110 miles            one way for                each unsuccessful                        visitation.
           Robin asserted                at trial             that         she was not under                     an obligation
to let          Karlene          go with           Grant       because he did                    not      always            use those
supervisors               who had been                     approved            by        the     court.               However,          an
approved           supervisor                for      Grant         and Karlene's                    visitation              rebutted
Robin's           testimony             when she testified                            that      Robin's              attorney        was
informed           about         substitute                supervisors                 and although                  he indicated


                                                                    15
that      he might           need to talk                     with       them,    never      did.       The supervisor
also        testified            that           she and Grant                    encountered          much difficulty
getting           Robin to allow                Grant to have his supervised                           visitation,             and
that     on at least               five         to ten occasions,                  she and Grant             went to pick
up Karlene                only         to     find       that        Robin        had     failed       to     deliver          the
child.
         Despite            the             court-ordered                   supervised          visitation,                  Robin
attempted            to      keep            Grant           from        seeing      Karlene.               Robin       had       no
authority           to limit            or place             any restrictions              on Grant's         visitation.
The District               Court's             contempt             order     was,      therefore,           supported            by
the      evidence            that             Robin          consistently               frustrated           the        court's
visitation           order.
         We next           consider             whether            the District           Court's       punishment             for
contempt           was      appropriate.                          Section         3-1-519,          MCA, provides                 in
pertinent           part     that            " Eilf     it        be adjudged        that     he is guilty               of the
contempt,           a fine        may        be imposed on him not exceeding                             $500 or he may
be imprisoned               not exceeding                     5 days,        or both."
         Robin           challenges             the      contempt            punishment         because          it     exceeds
the $500 maximum.                           Specifically,                the District         Court         awarded Grant
attorney           fees     and         mileage              in    the    amount of          $1,077.50.                However,
this     Court       has held                that     a district             court      has equitable                 powers      to
punish        a party            for        contempt              beyond the         terms     of     5 3-l-519,             MCA.
Dreesbach     ,    875     P.2d. at             1023.             In Dreesbach,         we affirmed              a contempt

order       which required                   the petitioner                 to seek professional                 counseling
and which           resolved            a conflict                 concerning        child         support       arrearages
and day care obligations                              against        the petitioner.                Dreesbach,         875 P.2d
16
at    1023.              Similarly,               we have               upheld            contempt              punishments                   which

imposed          a thirty-day                   jail          term      and reasonable                        attorney           fees.          In re

MarriageofBoharski                (1993),               257 Mont. 71,         77,     847 P.2d 709,      713;         Inre

MarriageofRedfern                (1984),          214 Mont. 169,         173,        692 P.2d 468,       470.

           We conclude,               after             a review             of     the     record,             that       the     District

Court       was warranted                  in          awarding          attorney               fees         and costs           to      Grant.
Although           the     award      exceeds                 the     $500 provided                    for      in   § 3-l-519,                MCA,

we hold          that      the     evidence                  supports         the     finding            of      contempt          and that
the     court       acted         within               its     jurisdiction                 and equitable                   powers             when

it    imposed            the     punishment.
           For     the         reasons           stated              above,         we affirm                  the     decree            of     the

District           Court.



                                                                         /                  Jus        ic'e


We concur:


      rA%Y                                                    -/7